Case 2:20-cv-11741-GW-PVC Document 12 Filed 02/18/21 Page 1 of 1 Page ID #:38




 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   ANTONIO FERNANDEZ                              ) Case No.: CV 20‐11741‐GW‐PVCx
                                                    )
11            Plaintiff,                            ) ORDER
                                                    )
12     v.                                           )
     WENGER PROPERTIES, LLC, a California           )
13   Limited Liability Company                      )
                                                    )
14                                                  )
                                                    )
15            Defendants.                           )
                                                    )
16                                                  )
                                                    )
17
18
                                              ORDER

19          The Court hereby vacates all currently set dates, with the expectation that the

20   parties will file a Stipulation to Dismiss within 60 days. The Court sets an Order to Show

21   re: Settlement Hearing for April 19, 2021 at 8:30 a.m. The parties are advised the

22   hearing will be vacated, and no appearance will be required provided a stipulation to

23   dismiss, is filed by noon on April 15, 2021.

24   IT IS SO ORDERED.

25
26   Dated: February 18, 2021         _____________________________________
                                      HONORABLE GEORGE H. WU
27                                    United States District Judge
28

     Notice of Settlement           ‐1‐                2:20‐cv‐11741‐GW‐PVC
